Nolan, J. (concurring in result).
No constitutional question has been raised, either at Special Term or in this court, and our only problem is to determine whether CPLB 302 (subd. [a], par. 1), may be so construed as to permit this court to exercise personal jurisdiction over the defendant under the circumstances disclosed by the record. In my opinion, it may and should be so construed. The execution of the separation agreement, and the negotiations which preceded it, involving as they did the property rights and the financial affairs of the parties, constituted the transaction of business, within the meaning of the statute.
Brennan, Acting P. J., Hopkins and Munder, JJ., concur with Benjamin, J.; Nolan, J., concurs in result in separate opinion.
Order affirmed, with $10 costs and disbursements.
The time to . answer is extended until 20 days after entry of the order hereon,